United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2957
                                     ___________

Larry Linville; Myron Holland,        *
                                      *
             Appellants,              *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Arkansas.
ConAgra, Inc., doing business as      *
ConAgra Frozen Foods, Inc.;           * [UNPUBLISHED]
Jim Nesbitt,                          *
                                      *
             Appellees.               *
                                 ___________

                              Submitted: May 30, 2006
                                 Filed: June 26, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Linville and Myron Holland (plaintiffs) appeal from the district court’s1
order compelling arbitration. They also appeal the dismissal of defendant Jim Nesbitt,
which was certified as a final order pursuant to Fed. R. Civ. P. 54(b). We conclude
that the district court properly compelled arbitration and properly dismissed plaintiffs’



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
claims against Nesbitt for the reasons discussed by the court. Accordingly, we affirm.
See 8th Cir. R. 47B.

                       ______________________________




                                         -2-